trieywal lcvcrme semi uil no legend entity a directory b church c_corporation m committee mm plan x dear' suly be ats this letter is in response to your ruling_request dated date concerning whether plan x qualifies as a church_plan under sec_414 of the internal_revenue_code the following facts and representations have been submitted entity a is a church c congregation of approximately united_states province of entity a who comprise the corporation m was incorporated in and is sponsored by entity a corporation m is the parent organization of a number of subsidiaries and is dedicated to the empowerment of people the transformation of consciousness and of systems providing health shelter and spiritual development which furthers the commitment of entity a subsidiaries of corporation m consist of more than organizations dedicated to providing health shelter and spiritual development services of which organizations participate in plan x corporation m and it subsidiaries employ approximately corporation m is listed in directory b of church c accordingly it sec_501 of the code all of the exempt under sec_501 of the code and are listed in directory b of church c individuals is tax exempt under organizations that participate in plan x are tax- page entity a has organized corporation m on a four-tier framework in which control is held through board representation the sponsorship member board_of corporation m a group formed by the provincial council of entity a elects the board_of directors of corporation m entity a members the sponsorship member board may remove with or without cause any and all of the directors of corporation m or any of its subsidiaries' boards as deemed appropriate the sponsorship member board is comprised of persons of whom at least the board_of directors of corporation m shall consist of not less than and not more than shall be members of entity a other board members shall have an awareness and commitment to the mission and philosophy of entity a the board_of directors of corporation m elects a committee of the board to administer corporation m's retirement plans of which plan x is one plan x a sec_403 defined contribution retirement_plan sponsored by corporation m for the benefit of the employees of corporation m and of its subsidiary organizations is the daily administration of plan x is guided by committee mm the primary purpose of committee mm is the administration of plan x and other retirement plans sponsored by corporation m the board_of directors of corporation m elects members of committee mm the sponsorship member board_of corporation m in turn elects the board_of directors of corporation m based on the foregoing facts and representations you request a ruling that plan x is a church_plan within the meaning of code sec_414 sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that a plan otherwise qualified will qualify as a church_plan if civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches is maintained by an organization whether a it sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches page sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b of sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will an organization of the type described in sec_414 be administered by the code by virtue corporation m and its subsidiary organizations that participate in plan x are listed in directory b the internal_revenue_service has determined that any organization listed in directory b is an organization described in sec_501 c of the code and is exempt from tax under sec_501 of the code an organization listed in directory b shares common religious bonds and convictions with church c and is considered associated with church c within the meaning of sec_414 of the code therefore under the principles of sec_414 of the code an employee of corporation m is considered an employee of church c for purposes of the church_plan rules additionally under the principles of sec_414 church c is treated as the employer of any employee who is employed by corporation m however an organization must also establish that its retirement_plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches its it has been submitted that plan x is administered by an organization of the type described in sec_414 of the code specifically the primary purpose of committee mm is the administration of plan x and other retirement plans sponsored by corporation m the board_of directors of corporation m elects members of committee mm the sponsorship member board_of corporation m a group formed by the provincial council of entity a a church c congregation in turn elects the board_of directors of corporation m accordingly in regard to your ruling_request we rule that plan x is a church_plan within the meaning of code sec_414 page this letter expresses no opinion as to whether plan x satisfies the requirements to be an arrangement described under sec_403 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized renresentatives should you have any concerns with this letter please contact sincerely yours alan c pipken employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose
